 MILK WAGON DRIVERS, ETC., LOCAL 603445of reinstatement was, on November30, 1962,made to and refused by him,reinstatement to his former position is not being offered but, upon application,he willbe reinstated.WE WILL NOT,by means of discharges or statements,or in any other likeor related manner, interferewith,restrain,or coerce our employees in theexercise of their right to self-organization, to join or assist the above-namedUnion or any otherlabor organization,to bargaincollectivelythrough repre-sentativesof their ownchoosing,and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionor torefrainfrom any orall such activities.All ouremployees are free to become or remain,or to refrain from becomingor remaining,members ofLocal No.1,AmalgamatedJewelry,Diamond and Watch-caseWorkers Union, AFL-CIO, or any otherlabor organization,except to theextent that this rightmay be affectedby an agreement in conformitywithSection8 (a) (3) of the NationalLaborRelationsAct, as amended.SAMUEL LEVINE,DOING BUSINESS ASHOCK AND MANDEL JEWELERS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, or coveredby any othermaterial.Employeesmay communicatedirectlywiththe Board'sRegional Office, SquibbBuilding,FifthAvenue, New York, New York, Telephone No. Plaza 1-5500, iftheyhave any question concerning this notice or compliance with its provisions.MilkWagon Drivers and Dairy Employees Union Local 603,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandDrive-Thru Dairy, Inc.Cases Nos. 14-CC-172 and 14-CE-7. December 16, 1963DECISION AND ORDERUpon charges duly filed by Drive-Thru Dairy, Inc., herein calledDrive-Thru, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Fourteenth Region, onMay 8, 1961, issued a consolidated complaint alleging that MilkWagon Drivers and Dairy Employees Union Local 603, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, herein called Respondent, had engaged in and was en-gaging in unfair labor practices within the meaning of Section8(b) (4) (i), (ii) (A) and (B) and 8(e) of the National Labor Rela-tions Act, as amended.Copies of the charges, consolidated complaint,and notice of hearing before a Trial Examiner were duly served uponthe Respondent.With respect to the unfair labor practices, the consolidated com-plaint alleges, in substance, that Respondent violated Section 8(e)of the Act by entering into an impliedagreementwith Pevely DairyCompany, herein called Pevely, which is prohibited by that section;that Respondent violated Section 8 (b) (4) (A) by inducing and en-145 NLRB No. 42. 446DECISIONSOF NATIONAL LABORRELATIONS BOARDcouraging Pevely's employees to engage in a strike, and by threaten-ing, coercing, and restraining Pevely, with the object of forcing Pevelyto enter into an agreement prohibited by Section 8(e) ; and that itviolated Section 8 (b) (4) (B) by similar means with an object of forc-ing Pevely to cease doing business with Drive-Thru.On June 22, 1961, all parties entered into a stipulation of facts, andon the same date jointly agreed to transfer this proceeding directlyto the Board for findings of fact, conclusions of law, and decision andorder.The stipulation states, in substance, that the parties havewaived their rights to a hearing before a Trial Examiner, and to theissuance of an Intermediate Report, and provides, further, that thecharges, order consolidating cases, consolidated complaint, answer,and the transcript of testimony and exhibits inCarlson v. Milk WagonDrivers and Dairy Employees Union Local No. 60.3, IBT(E.D. Mo.,May 1961) shall constitute the entire record in these cases.On July 7,1961, the Board approved the stipulation, ordered the transfer of theproceeding to the Board, and granted permission to the parties tofile briefs.The General Counsel filed a brief.Upon the basis of the parties' stipulation, the General Counsel'sbrief, and the entire record in these cases, the Board makes thefollowing :FINDINGS OF FACTI.THE COMPANIES' BUSINESS.Drive-Thru Dairy, Inc., is a Missouri corporation having its prin-cipal place of business in St. Louis, Missouri.Since it commencedbusiness in February 1961, Drive-Thru has been engaged in the retailsale of milk and dairy products, bakery goods, and fruit juices.Pevely Dairy Company, a Missouri corporation, has its principalplace of business in St. Louis, Missouri, and is engaged in receivingmilk, processing it into dairy products, and distributing the productsto customers.During the past year, Pevely purchased, transferred,and delivered to its principal place of business, milk and other goodsand materials valued in excess of $50,000, which goods and materialsoriginated from States of the United States other than the State ofMissouri and were transferred directly to Pevely's above-referred tolocation.During the same period, Pevely sold and distributed, at itsprincipal place of business, milk and dairy products, the retail valueof which was in excess of $500,000.Accordingly, we find, and Respondent admits, that Pevely is en-gaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction in these cases.''General Drivers, Chauffeurs and Helpers, Local Union No.886,affiliatedwith Inter-nationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America(James D. O'Dell and H H. Hulme, Jr., d/b/a Ada Transit Mix),130 NLRB 788. MILK WAGON DRIVERS, ETC., LOCAL 603H. THE RESPONDENT447Milk Wagon Drivers and Dairy Employees Union Local 603, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America is a labor organization within the meaningof Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESDrive-Thru is a new business venture, headed by Sam Modglin,which in February 1961 opened a retail dairy store in the Greater St.Louis area.Pevely processes and sells dairy products to retail outletssuch as Drive-Thru.Pevely is under contract with Respondent,which represents Pevely's drivers and dock employees, as well as thoseof other dairies in this area.Prior to the commencement of operations, Modglin met with Re-spondent and informed it that Drive-Thru intended to contract witha local dairy for the purchase of milk at dockside prices.At thismeeting, Respondent, in the apparent belief that Drive-Thru was lo-cated outside the Greater St. Louis area, agreed to permit Modglin tomake dockside pickups at dairies whose employees were representedby it, and instructed Modglin to inform Respondent of his dairysupplier.On February 8, 1961, after notifying Respondent, Drive-Thru entered into a contract with Pevely for the purchase of milk.The agreement, which became effective immediately and was to re-main in effect for a period of 12 months, provided that Pevely wouldsellmilk and other dairy products to Drive-Thru at "dockside" costbased upon Drive-Thru's willingness to pick up its purchases atPevely's dock.Drive-Thru began making pickups at Pevely's dock on February 10and continued to do so until February 15, when the instant disputearose.On February 15 Respondent instructed its members at Pevelynot to load Drive-Thru's truck and these instructions were carried out.On the same day, Respondent met with Drive-Thru and Pevely andinformed them it had been misled as to the location of Drive-Thru'sstore.Respondent stated that, had it known that Drive-Thru's busi-ness was located in the Greater St. Louis area, it would not have agreedto allow Drive-Thru to make dockside pickups.Respondent basedthis action on the ground that it considered such pickups to be inviolation of the existing collective-bargaining agreement between Re-spondent and Pevely which provided in pertinent part :Article 14-A.No customer who normally receives milk or dairyproducts via deliveries by drivers of the Employer will be per-mitted to pick up products at the Employer's docks or premiseswhenever that may possibly result in loss of employment of driv-ers or a reduction in their hours of work. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a result of this meeting, Pevely agreed that all purchases by Drive-Thru would be delivered to the latter by Pevely's drivers.Accord-ingly, until Respondent was enjoined in the Section 10(1) injunctionproceeding on May 25, 1961, Drive-Thru received its purchasesthrough delivery by Pevely's drivers and was charged with the cost ofdelivery.The General Counsel does not allege that the above-quoted article14-A is prohibited by Section 8 (e).'Rather, he contends that Drive-Thru, as a new business venture, was not a "customer who normally"received dairy products via deliveries by Pevely's drivers.He argues,accordingly, that when Pevely orally agreed to cease permittingDrive-Thru to make its own pickups at Pevely's dock, a new "im-plied" agreement was entered into which was violative of Section 8 (e).The General Counsel further contends that, as the new "implied"agreement was prohibited by Section 8(e), the inducement ofPevely's employees to strike and the coercion on Pevely to obtainand enforce this agreement was in violation of Section 8(b) (4) (i)and (ii) (A).Finally, he contends that this inducement and coercionwas for an object of forcing Pevely to cease doing business with Drive-Thru in violation of Section 8(b) (4) (i) and (ii) (B).Respondentargues that its entire course of action was taken solely to enforce itscontractual right to the work specified in article 14-A of the contract;that the article is not prohibited by Section 8(e), and hence its striketo enforce the article was not violative of Section 8 (b) (4) (A) ; and,that its conduct did not fall within the proscriptive ambit of Sec-tion 8(b) (4) (B).We find merit in Respondent's argument.Article 14-A does not speak in terms of "present" or "existing"customers.Its implied thrust is such as prohibits dockside pickupsby any customer of Pevely when such pickups may result in a lossof work for Pevely's drivers.This interpretation of article 14-A isbolstered by uncontroverted record testimony that, with the exceptionof Drive-Thru, Pevely has not made dockside sales to any customer,new or old, who does business in the Greater St. Louis area. In ouropinion, Pevely's agreement to sell to Drive-Thru at dockside was inderogation of its contract with Respondent, and Respondent's actionin causing its members at Pevely to strike was not to require Pevelyto enter into an implied agreement in violation of Section 8(e), butrather to protect the work of Pevely's drivers under article 14-A ofthe contract.Therefore, as Respondent struck Pevely to enforce its2Section 8(e) provides in pertinent part:It shall be an unfair labor practice for any labor organization and any employer toenter into any contract or agreement,express or implied,whereby such employerceases or refrains or agrees to cease or refrain from handling,using,selling, trans-porting or otherwise dealing in any of the products of any other employer,or to ceasedoing business with any other person, and any contract or agreement entered intoheretofore or hereafter containing such an agreement shall be to such extent un-enforcible and void . .. . MILK WAGONDRIVERS, ETC.,LOCAL 603449rights under article 14-A, and the General Counsel has not allegedthat this provision is illegal under Section 8(e) of the Act, thecomplaint must fail with respect to the alleged violation of Section8(e) and 8(b) (4) (i) and (ii) (A).Furthermore, even were we to accept the General Counsel's conten-tion that an implied agreement existed between Respondent andPevely, we could not, under the circumstances here present, find suchan agreement to be violative of Section 8(e) of the Act. As the recordindicates, the drivers of Pevely, who are represented by Respondent,have customarily made deliveries of Pevely's products to customerslocated within the Greater St. Louis area.Hence, when Pevely agreedtomake dockside sales to Drive-Thru, a customer whose establish-ment was within the Greater St. Louis area, the drivers of Pevelywere in effect deprived of work which they customarily performed.In striking Pevely, Respondent had as its object the preservationof work which traditionally has belonged to employees in its bargain-ing unit.Because of this, we would not find that Respondent violatedSection 8(e) or Section 8(b) (4) (1) or (ii) (A). In like vein, asRespondent's object in causing Pevely's employees to strike was toforce Pevely to retain the unit work, the dispute was primary incharacter and not proscribed by Section 8(b) (4) (i) and (ii) (B).Accordingly, we shall dismiss the complaint in its entirety.'[The Board dismissed, the complaint.]MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.MEMBER LEEDOM,dissenting:In agreement with the General Counsel, and contrary to my col-leagues, I would find that the Respondent violated Section 8(e) and8('b) (4) (i) and (ii) (A) and (B), as alleged.The Respondent represents Pevely's drivers and dock employees.Included in the current contract between the Respondent and Pevelyis article 14-A, which reads :Article 14-A.No customer who normally receives milk or dairyproducts via deliveries by drivers of the Employer will be per-'Contrary to our dissenting colleague,we do not find that, in striking Pevely, Respond-ent had asits objectthe cessation of businessbetween Pevelyand Drive-Thru.Section8(e)does not bar all agreements prohibiting the subcontractingofworkSeeMilkDriversand Dairy Employees Union, Local No. 546, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America(Minnesota Milk Company),133NLRB 1314Nor isall conduct that results in a "cease doing business"violative of Sec-tion 8(b) (4) (1) and(ii) (B) of theActLawfulprimary conduct does not becomeillegalmerely because,as in this case, it incidentally affectsthe primaryemployer's business re-lations with anotherLocal 761, International Union of Electrical,Radio and MachineWorker s, AFL-CIO v N.L.R B. (General Electric),366 US. 667, 672.734-070-64-v of 145-30 450DECISIONSOF NATIONALLABOR RELATIONS BOARDmitted to pick up products at the Employer's docks or premiseswhenever that may possibly result in loss of employment ofdrivers or a reduction in their hours of work.Prior to doing business with Pevely, Drive-Thru, a new operation,sought and obtained agreement from the Respondent that it couldmake dockside pickups at dairies having employees represented bythe Respondent.Thereupon, Drive-Thru and Pevely entered into acontract under which Pevely agreed to sell dairy products to Drive-Thru at "dockside" cost and Drive-Thru agreed to pick up its pur-chases at Pevely's dock.After notifying the Respondent of its agree-ment with Pevely, Drive-Thru began to make pickups at Pevely'sdock, and did so for about 5 days.At that time, the Respondentinstructed its members at Pevely not to load Drive-Thru trucks.Asa result, Drive-Thru was unable to secure delivery of its purchasesuntil Pevely agreed with the Respondent that all deliveries to Drive-Thru would be made by Pevely's drivers.It seems clear to me that an object of the Respondent's conduct wasto force a change in the manner in which Drive-Thru and Pevely didbusiness with each other.Such an object, as the Board has longheld, is a "cease doing business" object within the meaning of Section8(b) (4) (B) and 8(e) of the Act .4 It would also seem to follow thatthe strike, which the Respondent called to accomplish this object, wasin violation of 8(b) (4) (i) and (ii) (B) in that it sought such achange in relationship, and in violation of 8(b) (4) (i) and (ii) (A)in that it sought Pevely's agreement to such a change ; further, theagreement between the Respondent and Pevely to effectuate thischange was in violation of 8(e). I am, therefore, of the view thatthe violation alleged by the General Counsel has been clearly estab-lished.My colleagues, however, find no such violations because theyviewed the Respondent's conduct as designed to protect unit work.In reaching this conclusion they have, in my opinion, misinterpretedarticle 14-A of the Respondent's contract with Pevely, and have failedto give proper consideration to the Respondent's initial understandingwith Drive-Thru.According to my colleagues, "Article 14-A does not speak in termsof `present' or `existing' customers.Its implied thrust is such asprohibits dockside pickups by any customer of Pevely when suchpickups may result in a loss of work for Pevely's drivers."Thus,they read this article as a broad prohibition against dockside pickupsby customers, with the only relevant question being whether such4 SeeLocal S. International Brotherhood of ElectricalWorkers, AFL-CIO (New YorkTelephone Company),140 NLRB 729,and casescited in footnote2 therein. MILK WAGON DRIVERS, ETC., LOCAL 603451customer dockside pickups may resultin loss ofwork; they read it asif it stated :No customer will be permitted to pick up products at the Em-ployer's docks or premises whenever that may possiblyresult inloss of employment of drivers or a reduction in their hours ofwork.However, it is evident that my colleagues have dropped from thearticle the language which qualifies and limits the class of customertowhich the article's prohibition applies, i.e., the customer "whonormally receives milk or dairy products via deliveries by drivers ofthe Employer."Read in context and given its usual meaning, theprohibition applies not to all customers of Pevely; nor to those cus-tomers within a geographic area, within which Pevely's drivers nor-mally make deliveries ; but rather to those specific customers to whomPevely's drivers normally make deliveries.As thus interpreted, this article prohibits Pevely from changing itsmethod of doing business with existing customers, when such changewould adversely affect the work opportunities of Pevely's drivers ; itis, however, inapplicable to any arrangements Pevely may make withnew customers.As Drive-Thru was a new customer to whom thisarticle 14-A was by its terms inapplicable, it cannotserve as adefenseto the Respondent's conduct.'Moreover, even if I were to assume,contrary to the fact, that article 14-A did apply here, or that makingdeliveries to new customers such as Drive-Thru was "traditional" unitwork which Respondent could in general lawfully strike to preserve,I would still find a violation here.As pointed out above, the agree-ment between Drive-Thru and Pevely with respect to dockside pickupswas not made untilafterthe Respondent had agreed that Drive-Thrucould make such dockside pickups. In view of this agreement, theRespondent in my opinion has waived any right it might conceivablyhave had to rely on either article 14-A or a claim thatsuch deliverieswere traditional unit work.6To hold otherwise would be to permitthe Respondent with impunity to force alterationof a business rela-tionship for which it was, in largemeasure,responsible.Under all the circumstances, therefore, I would find that the Re-spondent has violated Section 8(e) and 8(b) (4) (i) and (ii) (A) and(B), as alleged,and wouldenter an appropriateorder.As mycolleagues have failed to do this, I mustdissent.5In my opinion the fact that Pevely may not have made dockside sales to any othercustomer in Greater St. Louis does not support my colleagues'position, both because thelanguage of the contract is clearly to the contrary and because there is no showing thatany other customer sought to make dockside pickups.e The record does not establish either that Drive-Thru's location was an express condi-tion of Respondent'swaiver, or that Respondent was misled as to Drive-Thru's locationby anything done or said by either Pevely or Drive-ThruIn such circumstances Re-spondent's "apparent belief"that Drive-Thru was located outside the Greater St. Louisarea is in my opinion irrelevant to any of the issues in this case.